Citation Nr: 1030805	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether reduction of the appellant's death pension benefits as of 
January 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1944 to September 
1964.  He died in August 2003 and was survived by his spouse, who 
is the appellant in this case.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that reduced the appellant's death pension benefits, 
effective January 1, 2007, based on a Medical Expense Report 
submitted by the appellant in March 2007.  

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The appellant's claimed medical expenses for the year 2006 in the 
amount of $5,475.00 paid to R.H. for home health care have not 
been verified by the provider.


CONCLUSION OF LAW

Reduction of the appellant's non-service-connected death pension 
benefits on January 1, 2007 was proper.  38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In August 2007, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her Medical Expense 
Report.  Specifically, it stated that, since the appellant 
reported a new health care provider, the RO needed a statement 
from the provider with specified information.  The appellant was 
advised that she had 60 days to submit the statement to the RO, 
after which the claim would be decided without the evidence 
requested by the RO.  The appellant acknowledged receipt of the 
letter by way of an August 2007 telephone call to the RO, in 
which she informed the RO that the healthcare provider mentioned 
in the letter no longer worked for her.  The February 2008 SOC 
included the regulations regarding its duty to assist the 
appellant in substantiating her claim under the VCAA.  The SOC 
informed the appellant that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.

The Board acknowledges that the content of the August 2007 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  It is clear that the 
appellant was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice non-
prejudicial.  For example, the October 2007 rating decision, 
February 2008 SOC, and May 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOC provided her with additional 
60-day periods to submit more evidence.  In addition, the 
appellant has demonstrated through submission of statements and 
additional evidence, particularly her November 2007 Statement in 
Support of Claim, that she was aware of the type of evidence 
required to substantiate her claim.  Moreover, the claim was 
readjudicated in the May 2009 SSOC after proper notice was sent.  

It appears that all obtainable evidence identified by the 
Appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Moreover, the 
appellant has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  

With regard to VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and private treatment records, 
and the appellant submitted private treatment records as well.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Reduction of Pension

A.  Applicable Law

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of her countable income.  38 U.S.C.A. § 1541; 38 
C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  38 
C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the claimant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to be 
given the same force and effect as if published in VA 
regulations.  See 38 C.F.R. § 3.21.  Effective December 2006, the 
income limit for a spouse with no dependents was $7,329.00.  This 
amount was increased to $7,489.00, effective December 2007, and 
to $7,900.00, effective December 2008.

Income from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore is 
included as countable income.  Certain unreimbursed medical 
expenses may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  To be 
considered, the total expense must be in excess of five percent 
of the MAPR.  38 C.F.R. § 3.272.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In November 2005, the RO awarded the appellant non-service-
connected death pension benefits, effective September 1, 2004.  
That decision was based on the fact that the Veteran had wartime 
service and was married to the appellant at the time of his 
death, and that the appellant had no income from any source.  38 
U.S.C.A. § 1521.

In March 2007, the appellant submitted a Medical Expense Report, 
VA Form 21-8416, for the period January 1, 2006, to December 31, 
2006, on which she reported that she paid a private caretaker, 
R.H., $5,475.00 that year.  

As described above, the RO sent the appellant a letter in August 
2007 requesting additional information regarding R.H.  Namely, 
the RO requested a statement signed by R.H. that included the 
date R.H. began working for the appellant, the monthly amount the 
appellant paid her, what services were provided, and whether she 
was a licensed healthcare worker.  

Later that month, the appellant called the RO and stated that she 
no longer used that care provider.  Based on that telephone 
conversation and the appellant's failure to submit a statement 
from R.H. regarding her care, the RO reduced the appellant's 
pension benefits, denying the reported $5,475.00 claimed by the 
appellant as medical expenses in 2006.  

In her November 2007 Notice of Disagreement (NOD), the appellant 
stated that she had undergone back surgery and needed a home care 
provider following the surgery.  However, she did not submit any 
medical documentation with her NOD.  

In April 2008, the appellant indicated on her VA Form 9 that she 
had suffered a stroke, and submitted medical records from Dr. 
S.C.W. showing that she suffered an abdominal aortic aneurysm and 
arterial occlusive disease in November 2007.  

Additionally, an April 2008 Statement in Support of Claim refers 
to the August 2007 letter from the RO requesting additional 
information regarding her Medical Expense Report.  It lists the 
care provider's name, R.H., then states that $800 was paid to her 
each month, and that the services she provided included assisting 
the appellant with walking, bathing, washing, preparing meals, 
and driving the appellant to the doctor.  It further stated that 
the appellant could not afford a licensed health care provider 
due to the greater cost.  The statement was signed by B.R.L. and 
M.M.  The statement does not specify how, or whether, B.R.L. or 
M.M. is related to R.H. or the appellant.  

Based on the foregoing, the Board finds that the reduction of 
pension benefits effective from January 1, 2007, was proper, in 
that the RO did not err in not deducting the $5,475.00 paid to 
R.H. from the appellant's income.  Although the RO has repeatedly 
informed the appellant of the information needed to verify her 
claimed medical expenses, the appellant has not responded with 
the appropriate information.  The duty to assist a claimant in 
developing evidence is not always a "one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant must cooperate 
when she is asked for information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Otherwise, she denies VA evidence which might have 
helped establish her claim. 

Since the appellant's claimed medical expenses have not been 
verified, the RO did not err in reducing her pension benefits, 
the benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 
  

ORDER

Reduction of the appellant's death pension benefits as of January 
1, 2007, was proper.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


